Appeal from decisions of the Workers’ Compensation Board, filed February 26, 1979 and August 8, 1979. Claimant, a 42-year-old warehouseman, suffered a heart attack while loading cases of liquor weighing 50 to 100 pounds. The board found that “as a result of work efforts engaged in on 8/16/77, claimant was caused to experience exertion entailing more than ordinary wear and tear and that such work efforts resulted in the myocardial infarction.” The decision of the board is supported by substantial evidence. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.